Citation Nr: 0735920	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim for service connection for a left knee 
disorder.  

2.	Whether new and material evidence as been received to 
reopen a claim for service connection for a right knee 
disorder.  

3.	Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for total knee replacement 
surgeries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984 and from August 1988 to November 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in May 2007.  


FINDINGS OF FACT

1.	Service connection for a left knee disorder was denied by 
the RO in April 1985 and May 1995 rating actions.  The 
veteran was notified of these actions and of her appellate 
rights, but failed to file a timely appeal.

2.	Service connection for a right knee disorder was denied by 
the RO in a May 1995 rating action.  The veteran was notified 
of this action and of her appellate rights, but failed to 
file a timely appeal.

3.	Since the May 1995 decision denying service connection for 
bilateral knee disabilities, the additional evidence, not 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claims or raise a 
reasonable possibility of substantiating the claims.  

4.	The veteran underwent knee replacement surgeries in 
January and November 2002, but has not been service connected 
for knee disabilities.  


CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the May 
1995 decision of the RO, which denied service connection for 
bilateral knee disorders, is not new and material; thus, the 
claims for service connection for these disabilities are not 
reopened, and the May 1995 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Temporary total convalescent rating on the basis of total 
knee replacements in January and November 2002 are not 
warranted.  38 C.F.R. § 4.30 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the April 2002 letter 
provides sufficient notice as to what is needed in terms of 
new and material evidence so as to satisfy the notice 
provisions of Kent.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with proper 
notification of all elements.  

Regarding the claim for a temporary convalescent rating, the 
U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As will be 
discussed, there is no legal basis for this claim.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection for a left knee disorder was previously 
denied by the RO in an April 1985 rating decision.  The 
veteran submitted a notice of disagreement with this 
determination and a Statement of the Case was issued.  The 
veteran did not submit an appeal to this determination.  
Service connection for left and right knee disorders was 
denied by rating decision of the RO in May 1995.  The veteran 
did not appeal this determination.  The last decision on the 
merits is to be finalized Evans v. Brown 9 Vet. App. 273 
(1996).  The veteran submitted an application to reopen the 
claims for service connection for bilateral knee disorders 
during 2002.  

In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the 1995 denial of service 
connection for knee disorders included service medical 
records, the majority of which show no complaint or 
manifestation of a knee disability.  In December 1983, while 
on active duty, the veteran was treated at Walter Reed Army 
Medical Center for complaints of left knee clicking and pain 
to the intrapatellar area.  Examination showed full range of 
motion without effusion, erythema, or joint instability.  The 
pertinent assessment was of left knee pain secondary to 
running, possible tendonitis.  Also of record was a report of 
VA compensation examination, dated in February 1985, that 
showed a normal examination of the left knee.  The diagnosis 
at that time was left knee condition suggestive of 
prepatellar bursitis, currently resolved.  VA outpatient 
treatment records show that the veteran had knee complaints 
in July 1993, but these were not noted on compensation 
examinations in November 1993 and June 1994.  In February 
1995, VA outpatient treatment records showed complaints of 
knee pain.  At that time, X-ray studies were interpreted as 
showing minimal medial compartment degeneration.  In May 
1995, the RO denied service connection for bilateral knee 
disorders, including as secondary to the veteran's service-
connected right foot and ankle disabilities.  

An extensive amount of evidence has been associated with the 
claims folder subsequent to the May 1995 rating decision.  
These include VA outpatient treatment records from the VA 
Medical Centers in Philadelphia, Pennsylvania and Seattle, 
Washington.  Additionally, treatment records utilized by the 
Social Security Administration in a claim for benefits with 
that agency, records of treatment at a private facility 
during the early 1990's, reports of VA compensation 
examinations, and testimony given by the veteran at a hearing 
before the undersigned in May 2007 were added to the record.  
Review of this evidence fails to show that the veteran's knee 
disabilities may be related to service.  

In this regard, it is noted that X-ray studies of the right 
knee, performed at a private facility in July 1991 and at a 
VA facility in September 1994 were interpreted as normal.  
Although the veteran was eventually shown to have 
degenerative disease of each knee sufficient to require total 
knee replacements in January and November 2002, there is no 
medical opinion of record that necessitated these surgical 
procedures are related to service, including the single 
episode of probable tendonitis for which the veteran received 
treatment in December 1983.  The veteran's testimony is to 
the effect that the rigors of service, including constant 
running, caused the degenerative disease of her knees.  While 
the Board acknowledges this contention and the fact that, as 
a registered nurse, the veteran is competent to give 
testimony regarding her disability, the testimony is not 
sufficiently persuasive in light of the lack of knee 
complaints in the years immediately after service and normal 
X-ray studies through September 1994.  Basically, the 
evidence submitted by the veteran that demonstrates the 
claimed disabilities consists primarily of records of 
treatment many years after service that does not indicate in 
any way that the conditions are service connected.  Such 
evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
As such, the application to reopen the previously denied 
claims for service connection for bilateral knee disabilities 
must be denied.  

The veteran is also claiming a temporary total evaluation as 
a result of the surgical procedures performed on her knees in 
January and November 2002.  A total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3) of this section effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release. 
(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:
(1) Surgery necessitating at least one month of convalescence 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(3) Immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30.  

The surgical procedures performed in January and November 
2002 were not treatment for disabilities that have been 
service connected.  As such, the claim must be denied as a 
matter of law.  


ORDER

New and material evidence have not been submitted, the claims 
for service connection for right and left knee disabilities 
must remain denied.  

A temporary total evaluation under the provisions of 
38 C.F.R. § 4.30, for total knee replacement surgeries is 
denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


